Hall, J., concurring: In most cases, including this one, political contributions proceed from the donor’s desire to see his own views regarding political policy given effect. I do not believe any gift is usually involved for gift tax purposes because there is rarely, if ever, a desire to benefit the donee in his personal capacity, but rather only a desire to further the donor’s own political objectives through the candidate. Such an expenditure, given solely to be used in facilitating the propagation of views of pQlitical policy which resemble the donor’s, is no more a gift to the recipient than is an expenditure for a newspaper advertisement a gift to the paper. In either case, the recipient is primarily viewed as a means for propagating the taxpayer’s own views. I would not lay down as a matter of law that a political contribution may never be a gift. The question should be left open, for example, whether a father’s substantial contribution to his son’s candidacy might be a gift for gift tax purposes under certain circumstances. Here, however, no such facts are involved and no gift tax was due. Drennen and Goffe, JJ., agree with this concurring opinion.